UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4510


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DUANE MICHAEL SCHOULTZ,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. William W. Wilkins, Senior Circuit
Judge, sitting by designation. (8:07-cr-01472-GRA-1)


Submitted:    March 31, 2009                 Decided:   August 12, 2009


Before TRAXLER, Chief Judge,          DUNCAN,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal   Public Defender,
Greenville, South Carolina, for Appellant. W. Walter Wilkins,
United States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Duane Michael Schoultz pled guilty to one count of

armed robbery, in violation of 18 U.S.C. § 2113(a), (d) (2006),

and    one    count    of    possession       of      a     firearm    in    relation        to    a

violent felony, in violation of 18 U.S.C. § 924(c)(1)(a) (2006).

He received a forty-one month sentence for armed robbery and a

120-month         sentence     for    the     firearm          offense       to    be    served

consecutively, an upward variance of thirty-six months above the

high    end    of     the    advisory       Sentencing         Guidelines         range.          On

appeal,       Schoultz       argues    that          his    sentence        is    unreasonable

because the Guidelines range adequately reflected the offense

conduct and the district court did not sufficiently explain its

reasons for imposing a variance sentence on the firearm count.

Finding no error, we affirm.

              A     presentence       report          (PSR)     was    prepared         by    the

probation officer.            For the bank robbery count, the base offense

level was 20, plus a two-level enhancement for robbery of a

financial institution, yielding an adjusted offense level of 22.

After a three-level decrease for acceptance of responsibility,

the total offense level was 19.                            Schoultz’s criminal history

category was II.            The advisory Guidelines range was 33-41 months

for    the    armed     robbery       and    a       consecutive       mandatory        minimum

84-month sentence on the firearm count.                           Therefore the total



                                                 2
advisory Guidelines range was 117-125 months.                          Schoultz did not

object to the PSR.

         The   district      court     notified             Schoultz     that        it    was

considering      an   upward     variance        “on    the    basis    of     one    of   the

primary factors of [18 U.S.C. §] 3553(a) [(2006)], and that is

deterrence, general and specific.”                     At the hearing, the court

found     that   there     was   a   need    for       general    deterrence         in    the

community so that community members knew that entering a bank

with a loaded pistol and threatening the lives of others would

result in a serious punishment.                  The court continued that there

was a need for the specific deterrence of preventing Schoultz

from using drugs and committing a similar crime.                                The court

imposed a sentence of 41 months on the robbery count and 120

months on the firearm count, for a total term of 161 months of

imprisonment.

               Following    United     States          v.     Booker,    543     U.S.      220

(2005), a district court must engage in a multi-step process at

sentencing.       First, it must calculate the appropriate advisory

Guidelines range.          It must then consider the resulting range in

conjunction       with     the   factors         set    forth     in    §    3553(a)       and

determine an appropriate sentence.                     United States v. Abu Ali,

528 F.3d 210, 259-60 (4th Cir. 2008), cert. denied, 129 S. Ct.

1312 (2009).         Appellate review of a district court’s imposition

of   a    sentence    is   for   abuse      of    discretion.           Gall    v.    United

                                            3
States, 128 S. Ct. 586, 597 (2007); see also United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                       The appellate court

must     first      ensure       that    the       district     court     committed     no

procedural error, such as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a    sentence      based    on    clearly      erroneous      facts,    or    failing    to

adequately explain the chosen sentence--including an explanation

for any deviation from the Guidelines range.”                       Gall, 128 S. Ct.

at 597.      While the “individualized [sentencing] assessment need

not be elaborate or lengthy, . . . it must provide a rationale

tailored to the particular case . . . and [be] adequate to

permit ‘meaningful appellate review.’”                   United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 128 S. Ct. at

597).

             If there are no procedural errors, the appellate court

then considers the substantive reasonableness of the sentence.

Id.      “Substantive        reasonableness          review     entails      taking    into

account the ‘totality of the circumstances, including the extent

of any variance from the Guidelines range.’”                        Pauley, 511 F.3d

at 473 (quoting Gall, 128 S. Ct. at 597).                        While the court may

presume a sentence within the Guidelines range to be reasonable,

it     may   not     presume       a    sentence      outside     the     range   to    be

unreasonable.         Id.        Moreover, it “‘must give due deference to

                                               4
the   district     court’s    decision       that   the   § 3553(a)    factors’”

justify imposing a variant sentence and to its determination

regarding the extent of any variance.               Id. at 473-74.          Even if

[the reviewing court] would have reached a different sentencing

result on [its] own, this fact alone is ‘insufficient to justify

reversal of the district court.’”            Id. at 474.

           The district court heard testimony that, during the

bank robbery, Schoultz brandished a handgun, told the occupants

of the bank to get down on the floor, grabbed a bank employee

and pushed her down to the floor, pointed the gun at the teller

and told her, “I’m not playing.                 I’ll blow your head off.”

(J.A. 10).       The court noted the need for specific and general

deterrence.      See United States v. Phinazee, 515 F.3d 511, 515-16

(6th Cir.) (noting that both specific and general deterrence are

proper sentencing considerations), cert. denied, 129 S. Ct. 612

(2008).    The court stated that it “calculated and considered the

advisory Sentencing Guidelines, and . . . also considered the

relevant and statutory sentencing factors contained in 18 U.S.C.

[§] 3553(a)” in determining the sentence.                 We conclude that the

sentence imposed is reasonable and that the district court did

not abuse its discretion in imposing the sentence.

           Accordingly,       we   affirm       Schoultz’s    sentence.          We

dispense    with    oral     argument    because      the    facts    and     legal



                                         5
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       AFFIRMED




                                6